07/06/2020




       IN THE SUPREME COURT FOR THE STATE OF MONTANA

                                   No. DA 19-0038
MARVIN CURE,

     Defendant And Appellant,
v.
STATE OF MONTANA,
        Plaintiff And Appellee.

                                      ORDER

             Upon consideration of the Motion to Withdraw as Counsel of Record,

and with good cause appearing therefore,

      IT IS HEREBY ORDERED that Defendant and Appellant in this matter,

Marvin Cure, shall file a response to this motion within thirty (30) days of the date

of this Order. The response must be served upon all counsel of record, including

the Attorney General, the County Attorney, and the Appellate Defender’s Office.

      IT IS FURTHER ORDERED that the Clerk of this Court shall give notice of

this Order by mail to all counsel of record and to Defendant and Appellant Marvin

Cure at that person’s last known address.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                July 6 2020